Lawrence, Judge:
Presented for determination by the court is the question of the proper value for duty purposes of certain steel drums filled with medicinal cod-liver oil. The importations in issue are covered by the appeals for a reappraisement enumerated in *559schedule “A,” attached hereto and made a part of the decision herein.
The parties, have agreed that the subject merchandise consists of steel drums imported from Iceland filled with duty-free cod-liver oil, and that such merchandise was exported from Iceland during the years 1942 to 1946, inclusive. It was stipulated that the issues involved in the instant appeals for a reappraisement are similar in all material respects to those involved in United States v. E. R. Squibb & Sons et al., 42 C. C. P. A. (Customs) 23, C. A. D. 564 — wherein it was held that the steel drums were properly dutiable in their condition as imported on the basis of United States value, as defined in section 402 (e) of the Tariff Act of 1930 (19 U. S. C. § 1402 (e)), as amended by the Customs Administrative Act of 1938 — and that the record in said case may be incorporated into the records of the present appeals for a reappraisement.
The parties hereto further stipulated and agreed—
* * * that the value or price, at the time of exportation of the involved steel drums to the United States, at which such or similar drums were freely offered for sale for domestic consumption, packed ready for delivery, in the principal market of the United States to all purchasers, in the usual wholesale quantities and in the ordinary course of trade, was 50 cents per drum during the years 1942 to 1945 inclusive, and 60 cents per drum during the year 1946; and that plaintiffs waive and claim no allowance for cost of transportation, insurance, expenses from the place of shipment to the place of delivery, commission, profits, or general expenses.
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the steel drums here involved, such or similar drums were not freely offered for sale in Iceland either for home consumption or for exportation to the United States.
Upon tbe agreed facts, the court holds, as matter of law, that the proper basis of value for the imported drums in issue is United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and that such value was 50 cents each for the drums exported during the period 1942 to 1945, inclusive, and 60 cents each for the drums exported during the year 1946, less the item of duty in each instance.
Judgment will be entered accordingly.